DETAILED ACTION
Claims 1-14 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 9 March 2021 are accepted.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
The abstract recites “Methods and systems are disclosed for a computer aided design system for designing multilevel lattice structures. A coarse ….” This recitation includes phrases which can be implied and information already given in the title.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first boundary” and “a second boundary.” However, there is no definition of what the boundaries are between. Furthermore, the boundaries are never again mentioned in the claim. Accordingly, the first and second boundary are never used by the claim. Therefore the first and second boundaries are neither explicitly defined nor implicitly defined by the function they are intended to perform. Thus, the first and second boundary are indefinite.
Notably, the recited “intersecting regions” recited in claim 1 fifth clause is not defined according to either the first or second boundaries.
Claim 3 second clause recites “the boundary.” This limitation has unclear antecedent basis. Does “the boundary” refer to the first boundary, the second boundary, or another third boundary?
Dependent claims 2-14 are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, and 14 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Tang, Y. “A Multiscale and Multifunctional Design Method for Mesoscale Lattice Structures Fabricated by Additive Manufacturing Processes” Thesis, McGill U. (June 2017) [herein “Tang”].
Claim 1 recites “1. A computer aided design system for generation of a multilevel lattice model.” Tang title discloses “A Multiscale and Multifunctional Design Method for Mesoscale Lattice Structures Fabricated by Additive Manufacturing Processes.” A multiscale lattice model is a multilevel lattice model. Tang page II abstract second paragraph discloses “This novel design methodology has been implemented in a computer-aided design tool.” A system which uses a computer-aided design (CAD) tool is a CAD system.
Claim 1 further recites “comprising: a processor; and a memory having a plurality of application modules stored thereon.” Tang page 180 line 8 discloses “implemented on the same computer with Intel Core I7-4710MQ CPU and 12 GB memory.” An i7 CPU is a processor. Memory is memory.
Claim 1 further recites “comprising: a coarse lattice module configured to: define a coarse lattice of balls connected by beams within a first boundary.” Tang page 66 figure 4-2 shows a “Lattice Structure” comprising a “Lattice Frame” of “Nodes” and “Struts.” Nodes correspond with balls. Struts correspond with beams. Tang page 66 figure 4.2 shows the lattice structure also has a “Design domain” with a “Geometric shape.” Tang page 66 last line to page 67 first line discloses “the design domain mainly describes the information of generated lattice structures on a macroscale which includes its macro shape.” The design domain macro shape is a first boundary defining the coarse lattice. The macroscale is a coarse scale.
Claim 1 further recites “a fine lattice module configured to: define a fine lattice of balls connected by beams within a second boundary.” Tang page 68 figure 4-4 shows “unit cells of cuboid lattice” where respective nodes and beams are shown for each cell. Tang page 68 last line discloses “the lattice node defined in each unit cell.” The nodes within a unit cell are balls defined within a fine lattice. The unit cell is a fine-scale lattice. Tang page 77 figure 4-13 defines a data structure of a unit cell including “Nodes” and “Edges.” The unit cell nodes are balls and the edges are beams.
Without loss of generality the cell boundaries are a second boundary; however, the cells are also defined within the design domain so the design domain could also be interpreted as the second boundary.
Claim 1 further recites “wherein the coarse lattice and the fine lattice have intersecting regions.” Tang page 81 figure 4-18 shows the interaction between the macroscale functional volume (FV) and the fine scale primitive cell kernel points. Tang page 82 middle discloses “the kernel points are categorized to the following sets: 1) Internal kernel points set                         
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                     – Kernel points are located inside the design domain.” The kernel points which are inside the design domain are portions of the fine lattice which intersect with the design domain of the coarse macroscale lattice.
Claim 1 further recites “and a trimming module configured to: construct a multilevel lattice structure according to a trimming operation based on the intersecting regions.” Tang page 33 lines 1-5 disclose:
the voxel based modeling method has following advantages. Firstly, efficient Boolean operation can be easily implemented. For example, the union of two complex geometries can be quickly achieved by applying ‘OR’ gate between their corresponding voxels. Thus, this method enables the efficient trimming of lattice structures with the complex macro shape of its design space[114].
Trimming the lattice structures to the design space is constructing the multilevel lattice structure according to a trimming operation. The Boolean ‘AND’ and ‘OR’ operations are trimming operations based upon respective intersecting regions.
Furthermore, Tang page 83 discloses “Algorithm 4-2: lattice frame trimming algorithm.” Tang page 83 last paragraph discloses step “4) If                         
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    p
                                
                                
                                    2
                                
                            
                        
                     are on opposite sides of the FV boundary, strut 𝑙 is trimmed. To do this, strut 𝑙 is intersected with the FV boundary, and split into two sub-struts                         
                            
                                
                                    l
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    l
                                
                                
                                    2
                                
                            
                        
                    . The sub-strut that is outside the FV is removed.” Trimming the struts which overlap the FV boundary is a trimming operation based on the intersecting regions. The struts of the lattice cell are the region of the unit cell fine lattice. The FV boundary is a region of the coarse scale lattice.
Claim 2 further recites “2. The system of claim 1, wherein the trimming operation discards fine lattice structure outside of the intersecting regions.” Tang page 83 algorithm 4-2 step 2 discloses “2) If                         
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    p
                                
                                
                                    2
                                
                            
                        
                     are both outside the FV, strut 𝑙 is removed.” Removing struts which are outside the functional volume (FV) is discarding the fine lattice structure which is outside the intersecting regions.
Claim 4 further recites “4. The system of claim 1, wherein the fine lattice and the coarse lattice are defined independently.” Tang page 68 figure 4-4 shows “unit cells of cuboid lattice” where respective nodes and beams are shown for each cell. Tang page 77 figure 4-13 defines a data structure of a unit cell including “Nodes” and “Edges.” The fine lattice unit cell is defined independently of the respective macroscale geometric shape of the coarse lattice.
Claim 6 further recites “6. The system of claim 1, wherein: the coarse lattice module defines a Boolean field for a region surrounding at least one beam of the coarse lattice in which the intersecting region is expanded by a distance from an axis of at least one coarse lattice beam.” Tang page 90 section 4.4.1 “Implicit function for geometry” first paragraph discloses:
To represent a solid strut defined in a lattice structure, the implicit modeling technique will be used. Specifically, a regular geometric set, which contains all the points inside solid struts, is described by a general function as:
[equation (4.14)]
Where                         
                            f
                        
                     is the implicit function defined for a given strut of lattice frame.
The strut of the lattice frame corresponds with a beam of the coarse lattice. The points inside the solid struts are intersecting regions a distance from the strut.
Tang page 90 section 4.4.1 discloses:
For a circular cross sectional shape strut, the value of parameter is calculated by following equation:
[equation (4.17)]
Where                         
                            R
                        
                     is the radius of a strut.
The radius of from a strut is a distance from an axis of a respective coarse lattice beam.
The resulting set of points “which contains all the points inside solid struts” are a defined Boolean field for the region surrounding at least one beam of the coarse lattice.
Claim 14 further recites “14. The system of claim 1, wherein the first boundary and the second boundary are the same.” Both the lattice frame geometric shape and the individual unit cells are within the entire overall design domain. Accordingly, when the entire design domain is interpreted as the first and second boundary then both the first boundary and the second boundary are the same design domain boundary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang as applied to claim 1 above, and further in view of Fryazinov, O., et al. “Multi-scale space-variant FRep cellular structures” Computer-Aided Design, vol. 45, issue 1, pp. 26-34 (2013) [herein “Fryazinov”].
Claim 3 further recites “3. The system of claim 1, wherein additional multilevel lattice structures are constructed by a series of recursive operations by the coarse lattice module, the fine lattice module, and the trimming module, the recursive operations comprising: the coarse lattice module defining a rescaled coarse lattice within the boundary of the multilevel lattice structure.” Tang page 34 lines 15-16 disclose “recursive multi-scale replications [116]” citing Fryazinov as reference [116].
Tang does not explicitly disclose rescaling a coarse lattice as a part of a recursive operation; however, in analogous art of defining microscale structures in CAD, Fryazinov page 30 section 5.1 first paragraph teaches:
Modeling with cellular structures using variable replication takes place inside a function-based modeling framework. This means that the resulting model is a solid object itself that can be taken as an input for another function-based operation possibly including another cellular replication.
Using the result of the first cellular replication as input to another cellular replication is a recursive operation. Fryazinov page 30 figure 8 is an example of using a torus shape recursively at larger scales to create a final object. Each larger scale is a respective rescaling of the original torus shape.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tang and Fryazinov. One having ordinary skill in the art would have found motivation to use recursive cellular replication operations into the system of multiscale design of lattice structures because Tang explicitly cites Fryazinov page 34 lines 15-16 as teaching a respective “recursive multi-scale replications [116].”
Claim 3 further recites “wherein the rescaled coarse lattice and the fine lattice have intersecting regions; the trimming module performing a refined trimming operation that removes fine lattice structure outside the intersecting regions.” The example of Fryazinov page 30 figure 8 clearly shows a structure resulting from rescaling the torus shape at larger scales and applying respective trimming operations.
Claim 5 further recites “5. The system of claim 1, wherein: the fine lattice is defined by multiple subdivisions of the coarse lattice beams.” Tang page 34 lines 15-16 disclose “recursive multi-scale replications [116]” citing Fryazinov as reference [116]. Each multiscale cellular replication is a respective definition of a lattice structure at a corresponding subdivision scaling. See further Fryazinov page 30 as discussed above.
Claim 7 further recites “7. The system of claim 1, wherein the coarse lattice module defines the coarse lattice by a template having a template surface.” Tang does not explicitly disclose rescaling a coarse lattice as a part of a recursive operation; however, in analogous art of defining microscale structures in CAD, Fryazinov page 30 section 5.1 first paragraph teaches:
Modeling with cellular structures using variable replication takes place inside a function-based modeling framework. This means that the resulting model is a solid object itself that can be taken as an input for another function-based operation possibly including another cellular replication.
Using the result of the first cellular replication as input to another cellular replication is a recursive operation. Fryazinov page 30 figure 8 is an example of using a torus shape recursively at larger scales to create a final object. Each larger scale is a respective rescaling of the original torus shape.
In Fryazinov page 30 figure 8 the torus shape used as a part of the recursive cellular replication is a template of the cellular replication.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tang and Fryazinov. One having ordinary skill in the art would have found motivation to use recursive cellular replication operations into the system of multiscale design of lattice structures because Tang explicitly cites Fryazinov page 34 lines 15-16 as teaching a respective “recursive multi-scale replications [116].”
Claim 7 further recites “and defines a Boolean field for a region surrounding the template in which the intersecting region is expanded by a distance from the template surface.” Tang page 90 section 4.4.1 “Implicit function for geometry” first paragraph discloses:
To represent a solid strut defined in a lattice structure, the implicit modeling technique will be used. Specifically, a regular geometric set, which contains all the points inside solid struts, is described by a general function as:
[equation (4.14)]
Where                         
                            f
                        
                     is the implicit function defined for a given strut of lattice frame.
The strut of the lattice frame corresponds with a beam of the coarse lattice. The points inside the solid struts are intersecting regions a distance from the strut.
Tang page 90 section 4.4.1 discloses:
For a circular cross sectional shape strut, the value of parameter is calculated by following equation:
[equation (4.17)]
Where                         
                            R
                        
                     is the radius of a strut.
The radius of from a strut is a distance from an axis of a respective coarse lattice beam.
The resulting set of points “which contains all the points inside solid struts” are a defined Boolean field for the region surrounding at least one beam of the coarse lattice.
Claim 8 further recites “8. The system of claim 7, wherein the template is a truss-like lattice.” Tang page 18 lines 5-7 discloses “ground structure method is the most suitable approach for truss like structure. It can be applied for both macroscale and mesoscale truss like structures, such as lattice structures.” Tang page 68 figure 4-4 shows “unit cells of cuboid lattice” which show various examples of truss-like lattices.
Claim 9 further recites “9. The system of claim 7, wherein the template is a periodic structure.” Citing Fryazinov, Tang page 34 lines 9-10 disclose “a periodic replicating function 𝑔(𝑡) can be applied on the unit cell and map it into the whole design space.”
Tang does not explicitly disclose a periodic structure as template; however, in analogous art of defining microscale structures in CAD, Fryazinov page 27 section 3 first paragraph teaches “For FRep models, infinite cellular structure can be generated by applying a periodic function defining a space mapping to the FRep model of the unit cell geometry.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tang and Fryazinov. One having ordinary skill in the art would have found motivation to use a periodic function into the system of multiscale design of lattice structures because Tang page 34 lines 9-10 disclose “a periodic replicating function 𝑔(𝑡) can be applied on the unit cell and map it into the whole design space” and indicates Fryazinov teaches this as reference [116].
Claim 10 further recites “10. The system of claim 7, wherein the Boolean field is defined by a parametric function.” Tang page 90 equations (4.15)-(4.17) define various parameters which define the generated lattice frame. Accordingly, equations (4.15)-(4.17) are parametric functions because they have parameters.
Claim 11 further recites “11. The system of 7, wherein the Boolean field is defined by an implicit function.” Tang page 90 section 4.4.1 “Implicit function for geometry” first paragraph discloses:
To represent a solid strut defined in a lattice structure, the implicit modeling technique will be used. Specifically, a regular geometric set, which contains all the points inside solid struts, is described by a general function as:
[equation (4.14)]
Where                         
                            f
                        
                     is the implicit function defined for a given strut of lattice frame.

Dependent Claims 12 and 13
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tang as applied to claim 1 above, and further in view of US patent 10,163,256 B2 Benedek, et al. [herein “Benedek”].
Claim 12 further recites “12. The system of claim 1, wherein the coarse lattice is defined before the fine lattice, and the second boundary is defined inside the coarse lattice by a flood filling with the fine lattice from a single point.” Tang page 60 end discloses:
Based on the constructed FSs, FVs can be manually built to connect those FSs and assist FSs to achieve the given functions. The third step of the initial design stage is to divide the generated FV into several small sub-regions which are called as sub-FVs in this thesis. Different sub-FVs may be filled with different types of structures including lattice structures and solid material.
The functional surfaces (FSs) and functional volumes (FVs) which define the initial design correspond with the coarse lattice. Filling the FVs with lattice structures is defining the fine lattice and the corresponding second boundary by filling the coarse lattice with the fine lattice.
But Tang does not explicitly disclose flood filling from a single point; however, in analogous art of 3D modeling of object shapes, Benedek column 28 line 42 teaches “The recursive flood-fill method.” Benedek column 28 lines 46-50 teaches:
a core point is used as the starting point, and then the neighbours located within a given radius of the given point are added. Next, the flooding is continued from the neighbours of the core point, i.e. the not yet examined neighbours thereof are also added to the object shape subset and so on.
The core starting point is a single point.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tang and Benedek. One having ordinary skill in the art would have found motivation to use a flood-fill method into the system of multiscale design of lattice structures for the advantageous purpose of identifying contiguous sets of point groupings. See Benedek column 28 lines 25-50.
Claim 13 further recites “13. The system of claim 12, wherein the second boundary is defined by a shape with a radius from the single point.” Tang does not explicitly disclose flood filling from a single point; however, in analogous art of 3D modeling of object shapes, Benedek column 28 line 42 teaches “The recursive flood-fill method.” Benedek column 28 lines 46-50 teaches:
a core point is used as the starting point, and then the neighbours located within a given radius of the given point are added. Next, the flooding is continued from the neighbours of the core point, i.e. the not yet examined neighbours thereof are also added to the object shape subset and so on.
The core starting point is a single point. The given radius is a radius from the given point.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tang and Benedek. One having ordinary skill in the art would have found motivation to use a flood-fill method into the system of multiscale design of lattice structures for the advantageous purpose of identifying contiguous sets of point groupings. See Benedek column 28 lines 25-50.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamburrino, F., et al. "The Design Process of Additively Manufactured Mesoscale Lattice Structures: A Review" J. Computing & Information Science in Engineering, vol. 18 (3 July 2018)
teaches
Page 3, Using Boolean operations to remove parts of the lattice structure which exceed the design space.
Robbins, J., et al. "An efficient and scalable approach for generating topologically optimized cellular structures for additive manufacturing" Additive Manufacturing, vol. 12, pp. 296-304 (2016)

Generating cellular lattice structures for additive manufacturing. Both macroscale and fine-scale structures.
US 2017/0083003 A1 Arisoy; Erhan et al.

Functional 3D: Optimized Lattice Partitioning of Solid 3D Models to Control Mechanical Properties for Additive Manufacturing;Lattice templates
US 2015/0193559 A1 Musuvathy; Suraj Ravi

Creating 3D Lattice Structures in Computer-Aided Design Models for Additive Manufacturing;Paragraph 45 teaches trimming lattices with implicit Booleans.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        28 September 2022